Relator has filed a motion for leave to file a petition for mandamus against the Justices of the Court of Civil Appeals at Fort Worth. The mandamus is sought for the purpose of requiring the Court of Civil Appeals to certify a conflict of decisions which it is alleged exist between an opinion of that court, the Supreme Court, and certain Courts of Civil Appeals. The petition shows that the cause pending in the Court of Civil Appeals is on appeal from a judgment of the district court of Cook county, for the sum of $602.50, and that the amount in controversy was less than $1,000.
The rule is well settled that in a case of this character we will not permit the filing of an application for a writ of mandamus. Revised Statutes, art. 1821, was amended in 1923, and as amended an application for writ of error will lie to a Court of Civil Appeals in all cases involving conflicts. International  Great Northern R. R. Co. v. Pleasants,116 Tex. 568, 296 S.W. 282; Maxwell v. Hall, 114 Tex. 319,267 S.W. 670.
The cases cited are precisely in point, and settle the question. Mandamus does not lie where the relator has an effective and adequate remdy by writ of error. In this case, since the relator has, or had, such a remedy, it is the duty of this court, in accordance with its established rules, to decline to permit the petition for mandamus to be filed.